Exhibit 10.148

 

PROMISSORY NOTE

 

 

US $2,250,000.00

Effective Date: December 31, 2008

 

 

            FOR VALUE RECEIVED, the undersigned (together with such party’s or
parties’ successors and assigns, “Borrower”) jointly and severally (if more than
one) promises to pay to the order of FOOTHILL CHIMNEY ASSOCIATES LIMITED
PARTNERSHIP, a Georgia limited partnership, the principal sum of TWO MILLION TWO
HUNDRED FIFTY THOUSAND AND 00/100 Dollars (US $2,250,000.00), with interest on
the unpaid principal balance, as hereinafter provided.

 

            1.         Defined Terms.

 

            (a)        As used in this Note:

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which the national banking associations are not open for business. 

 

“Default Rate” means an annual interest rate equal to four (4) percentage points
above the Permanent Interest Rate.  However, at no time will the Default Rate
exceed the Maximum Interest Rate.

 

“Initial Interest Rate” means a per annum interest rate of three and one-half of
one percent (3.5%).

 

“Installment Due Date” means, for any monthly installment of interest only, the
date on which such monthly installment is due and payable pursuant to Section 3
of this Note. The “First Installment Due Date” under this Note is February 1,
2009.

 

“Lender” means the holder from time to time of this Note.

 

“Loan” means the loan evidenced by this Note.

 

“Maturity Date” means the earlier of (i) November 1, 2034 (the “Scheduled
Maturity Date”), (ii) the Call Date of any Call Option exercised by the Senior
Lender under the Senior Note, and (iii) the date on which the unpaid principal
balance of this Note becomes due and payable by acceleration or otherwise
pursuant to the Loan Documents or the exercise by Lender of any right or remedy
under any Loan Document.

 

“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

 

“Permanent Interest Rate” means a per annum interest rate of four percent (4%).

 

“Security Instrument” means the second deed to secure debt effective as of the
effective date of this Note, from Borrower to or for the benefit of Lender and
securing this Note.

 

“Senior Lender” means ING USA Annuity and Life Insurance Company, and any
successor holder of the Senior Note.

 

“Senior Loan Documents” means the Senior Note secured by a deed to secure debt
made by Borrower to or for the benefit of Senior Lender, and any other loan
document executed in connection with the loan evidenced by the Senior Note.

 

“Senior Note” means the promissory note in the original principal amount of
$19,250,000.00 made by Borrower (as assignee of Foothill Chimney Associates,
Limited Partnership, a Georgia limited partnership).

 

            (b)        Other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Security Instrument.

 

            2.         Address for Payment.  All payments due under this Note
shall be payable at 4582 South Ulster Street Parkway, Suite 1100, Denver,
Colorado 80237, or such other place as may be designated by Notice to Borrower
from or on behalf of Lender.

 

            3.         Payments.

 

            (a)        Interest will accrue on the outstanding principal balance
of this Note at the Initial Interest Rate and the Permanent Interest Rate, as
provided in Sections 3(d) and 3(e), subject to the provisions of Section 8 of
this Note. 

 

            (b)        Interest under this Note shall be computed, payable and
allocated on the basis of a 360-day year consisting of twelve 30-day months.

 

            (c)        Unless disbursement of principal is made by Lender to
Borrower on the first day of a calendar month, interest for the period beginning
on the date of disbursement and ending on and including the last day of such
calendar month shall be payable by Borrower simultaneously with the execution of
this Note.  If disbursement of principal is made by Lender to Borrower on the
first day of a calendar month, then no payment will be due from Borrower at the
time of the execution of this Note.  The Installment Due Date for the first
monthly installment payment under Sections 3(d) and 3(e) of interest only will
be the First Installment Due Date set forth in Section 1(a) of this Note. 
Except as provided in this Section 3(c) and in Section 10, accrued interest will
be payable in arrears.

 

            (d)        Beginning on First Installment Due Date, and continuing
for the next thirty-five (35) Installment Due Dates (including the monthly
installment due on January 1, 2012), accrued interest only at the Initial
Interest Rate on the outstanding principal balance of this Note shall be payable
by Borrower in consecutive monthly installments due and payable on the first day
of each calendar month.  The amount of the monthly installment of interest only
payable pursuant to this Section 3(d) on each Payment Date shall be Six Thousand
Five Hundred Sixty-Two and 50/100 Dollars ($6,562.50) unless Borrower makes a
partial prepayment of the principal of the Loan pursuant to Section 10 hereof,
in which case Lender, after Borrower’s written request, shall recalculate the
amount of the monthly installment of interest thereafter and shall notify
Borrower of the same.

 

            (e)        Beginning on February 1, 2012, and continuing until and
including the final monthly installment due on the Maturity Date, accrued
interest only at the Permanent Interest Rate on the outstanding principal
balance of this Note shall be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month.  The
amount of the monthly installment of interest only payable pursuant to this
Section 3(d) on each Installment Due Date shall be Seven Thousand Five Hundred
and 00/100 Dollars ($7,500.00) unless Borrower makes a partial prepayment of the
principal of the Loan pursuant to Section 10 hereof, in which case Lender, after
Borrower’s written request, shall recalculate the amount of the monthly
installment of interest thereafter and shall notify Borrower of the same.

 

            (f)         All remaining Indebtedness, including all principal and
interest, shall be due and payable by Borrower on the Maturity Date.

 

            (g)        All payments under this Note shall be made in immediately
available U.S. funds.

 

            (h)        Any regularly scheduled monthly installment of interest
only payable pursuant to this Section 3 that is received by Lender before the
date it is due shall be deemed to have been received on the due date for the
purpose of calculating interest due.

 

            (i)         Any accrued interest remaining past due for 30 days or
more, at Lender’s discretion, may be added to and become part of the unpaid
principal balance of this Note and any reference to “accrued interest” shall
refer to accrued interest which has not become part of the unpaid principal
balance.  Any amount added to principal pursuant to the Loan Documents shall
bear interest at the applicable rate or rates specified in this Note and shall
be payable with such interest upon demand by Lender and absent such demand, as
provided in this Note for the payment of principal and interest.

 

            (j)         All payments made by Borrower hereunder shall be made
irrespective of, and without any deduction for, any set-offs or counterclaims.

 

            4.         Application of Payments.  If at any time Lender receives,
from Borrower or otherwise, any amount applicable to the Indebtedness which is
less than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Borrower agrees that neither
Lender’s acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender’s application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

 

            5.         Security.  The Indebtedness is secured by, among other
things, the Security Instrument, and reference is made to the Security
Instrument for other rights of Lender as to collateral for the Indebtedness.

 

            6.         Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, and all
other amounts payable under this Note and any other Loan Document, shall at once
become due and payable, at the option of Lender, without any prior notice to
Borrower (except if notice is required by applicable law, then after such
notice).  Lender may exercise this option to accelerate regardless of any prior
forbearance.

 

            7.         Late Charge.

 

            (a)        If any monthly installment of interest or principal and
interest or other amount payable under this Note or under the Security
Instrument or any other Loan Document is not received in full by Lender within
ten (10) days after the installment or other amount is due, counting from and
including the date such installment or other amount is due (unless applicable
law requires a longer period of time before a late charge may be imposed, in
which event such longer period shall be substituted), Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to five
percent (5%) of such installment or other amount due (unless applicable law
requires a lesser amount be charged, in which event such lesser amount shall be
substituted).

 

            (b)        Borrower acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan and that it is extremely difficult and impractical to
determine those additional expenses.  Borrower agrees that the late charge
payable pursuant to this Section represents a fair and reasonable estimate,
taking into account all circumstances existing on the date of this Note, of the
additional expenses Lender will incur by reason of such late payment.  The late
charge is payable in addition to, and not in lieu of, any interest payable at
the Default Rate pursuant to Section 8.

 

            8.         Default Rate.

 

            (a)        So long as (i) any monthly installment under this Note
remains past due for thirty (30) days or more or (ii) any other Event of Default
has occurred and is continuing, then notwithstanding anything in Section 3 of
this Note to the contrary, interest under this Note shall accrue on the unpaid
principal balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.

 

            (b)        From and after the Maturity Date, the unpaid principal
balance shall continue to bear interest at the Default Rate until and including
the date on which the entire principal balance is paid in full.

 

            (c)        Borrower acknowledges that (i) its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Loan, (ii) during the time that any monthly installment under
this Note is delinquent for thirty (30) days or more, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender’s ability to meet its other obligations
and to take advantage of other investment opportunities; and (iii)  it is
extremely difficult and impractical to determine those additional costs and
expenses.  Borrower also acknowledges that, during the time that any monthly
installment under this Note is delinquent for thirty (30) days or more or any
other Event of Default has occurred and is continuing, Lender’s risk of
nonpayment of this Note will be materially increased and Lender is entitled to
be compensated for such increased risk.  Borrower agrees that the increase in
the rate of interest payable under this Note to the Default Rate represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Note, of the additional costs and expenses Lender will incur by
reason of the Borrower’s delinquent payment and the additional compensation
Lender is entitled to receive for the increased risks of nonpayment associated
with a delinquent loan.

 

            9.         Limits on Personal Liability.

 

            (a)        Except as otherwise provided in this Section 9, Borrower
shall have no personal liability under this Note, the Security Instrument or any
other Loan Document for the repayment of the Indebtedness or for the performance
of any other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness.  This limitation on Borrower’s liability shall not limit
or impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

 

            (b)        Borrower shall be personally liable to Lender for the
repayment of a further portion of the Indebtedness equal to any loss or damage
suffered by Lender as a result of the occurrence of any of the following events:

 

(i)         Borrower fails to pay to Lender upon demand after an Event of
Default all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence.  However, Borrower will not be personally liable for
any failure described in this subsection (i) if Borrower is unable to pay to
Lender all Rents and security deposits as required by the Security Instrument
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding or because of the exercise of prior or superior rights by
the Senior Lender.

 

(ii)        Borrower fails to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument.  However, Borrower will not be
personally liable for any failure described in this subsection (ii) if Borrower
is unable to apply insurance or condemnation proceeds as required by the
Security Instrument because of a valid order issued in a bankruptcy,
receivership, or similar judicial proceeding or because of the exercise of prior
or superior rights by the Senior Lender.

 

(iii)       Borrower fails to comply with Section 14(e) or (f) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports.

 

(iv)       Borrower fails to pay when due in accordance with the terms of the
Security Instrument the amount of any item below marked “Deferred”; provided
however, that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of
no force or effect.   

Deferred           Hazard Insurance premiums or other insurance premiums,

Deferred           Taxes,

Deferred           water and sewer charges (that could become a lien on the
Mortgaged Property),

Deferred           assessments or other charges (that could become a lien on the
Mortgaged Property)

 

            (c)        Borrower shall be personally liable to Lender for:

 

                        (i)         the performance of all of Borrower’s
obligations under Section 18 of the Security Instrument (relating to
environmental matters);

 

                        (ii)        the costs of any audit under Section 14(e)
of the Security Instrument; and

 

                        (iii)       any costs and expenses incurred by Lender in
connection with the collection of any amount for which Borrower is personally
liable under this Section 9, including Attorneys’ Fees and Costs and the costs
of conducting any independent audit of Borrower’s books and records to determine
the amount for which Borrower has personal liability.

 

            (d)        All payments made by Borrower with respect to the
Indebtedness and all amounts received by Lender from the enforcement of its
rights under the Security Instrument and the other Loan Documents shall be
applied first to the portion of the Indebtedness for which Borrower has no
personal liability.

 

            (e)        Borrower shall become personally liable to Lender for the
repayment of all of the Indebtedness upon the occurrence of any of the following
Events of Default:

 

                        (i)         Borrower’s ownership of any property or
operation of any business not permitted by Section 33 of the Security
Instrument;

 

                        (ii)        a Transfer (including, but not limited to, a
lien or encumbrance) that is an Event of Default under Section 21 of the
Security Instrument, other than a Transfer consisting solely of the involuntary
removal or involuntary withdrawal of a general partner in a limited partnership
or a manager in a limited liability company; or

 

                        (iii)       fraud or written material misrepresentation
by Borrower or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender.

 

            (f)         To the extent that Borrower has personal liability under
this Section 9, Lender may exercise its rights against Borrower personally
without regard to whether Lender has exercised any rights against the Mortgaged
Property or any other security, or pursued any rights against any guarantor, or
pursued any other rights available to Lender under this Note, the Security
Instrument, any other Loan Document or applicable law.  To the fullest extent
permitted by applicable law, in any action to enforce Borrower’s personal
liability under this Section 9, Borrower waives any right to set off the value
of the Mortgaged Property against such personal liability.

 

            10.       Voluntary and Involuntary Prepayments.

 

            (a)        Any receipt by Lender of principal due under this Note
prior to the Maturity Date constitutes a prepayment of principal under this
Note.  Without limiting the foregoing, any application by Lender, prior to the
Maturity Date, of any proceeds of collateral or other security to the repayment
of any portion of the unpaid principal balance of this Note constitutes a
prepayment under this Note.

 

            (b)        Borrower may voluntarily prepay all or any part of the
unpaid principal balance of this Note at any time.

 

            (c)        Borrower shall prepay the entire unpaid principal balance
of this Note upon the prepayment of the Senior Note or upon the material
modification of any of the terms of the Senior Loan Documents. 

 

            (d)        Any prepayment of principal under this note that is not
received on an Installment Due Date shall be deemed to have been received on the
next Installment Due Date for the purpose of calculating interest due under this
Note.

 

            (e)        Unless Lender agrees otherwise in writing, a permitted or
required prepayment of less than the unpaid principal balance of this Note shall
not extend or postpone the due date of any subsequent monthly installments.

 

            11.       Costs and Expenses.  To the fullest extent allowed by
applicable law, Borrower shall pay all expenses and costs, including Attorneys’
Fees and Costs incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

 

            12.       Forbearance.  Any forbearance by Lender in exercising any
right or remedy under this Note, the Security Instrument, or any other Loan
Document or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of that or any other right or remedy.  The acceptance by
Lender of any payment after the due date of such payment, or in an amount which
is less than the required payment, shall not be a waiver of Lender’s right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment.  Enforcement by
Lender of any security for Borrower’s obligations under this Note shall not
constitute an election by Lender of remedies so as to preclude the exercise of
any other right or remedy available to Lender.

 

            13.       Waivers.  Borrower and all endorsers and guarantors of
this Note and all other third party obligors waive presentment, demand, notice
of dishonor, protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace, and diligence in collecting the Indebtedness.

 

            14.       Loan Charges.  Neither this Note nor any of the other Loan
Documents shall be construed to create a contract for the use, forbearance or
detention of money requiring payment of interest at a rate greater than the
Maximum Interest Rate.  If any applicable law limiting the amount of interest or
other charges permitted to be collected from Borrower in connection with the
Loan is interpreted so that any interest or other charge provided for in any
Loan Document, whether considered separately or together with other charges
provided for in any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over the stated term of this Note.  Unless
otherwise required by applicable law, such allocation and spreading shall be
effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of this Note.

 

            15.       Commercial Purpose.  Borrower represents that Borrower is
incurring the Indebtedness solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family, household, or agricultural
purposes.

 

            16.       Counting of Days.  Except where otherwise specifically
provided, any reference in this Note to a period of “days” means calendar days,
not Business Days.

 

            17.       Governing Law.  This Note shall be governed by the law of
the Property Jurisdiction.

 

            18.       Captions.  The captions of the Sections of this Note are
for convenience only and shall be disregarded in construing this Note.

 

            19.       Notices; Written Modifications.

 

            (a)        All Notices, demands and other communications required or
permitted to be given pursuant to this Note shall be given in accordance with
Section 31 of the Security Instrument.

 

            (b)        Any modification or amendment to this Note shall be
ineffective unless in writing signed by the party sought to be charged with such
modification or amendment.

 

            20.       Consent to Jurisdiction and Venue.  Borrower agrees that
any controversy arising under or in relation to this Note may be litigated in
the Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to this Note.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.  However, nothing in this
Note is intended to limit any right that Lender may have to bring any suit,
action or proceeding relating to matters arising under this Note in any court of
any other jurisdiction.

 

21.       WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

22.       Subordination of Note.  Notwithstanding any provisions of this Note or
the Loan Documents to the contrary, it is understood and agreed that the terms,
covenants and conditions of this Note are and shall be subordinate in all
respects, including right of payment, to the indebtedness evidenced by the
Senior Note secured by the Senior Instrument for the benefit of the Senior
Lender, and the rights of Lender under this Note and the Loan Documents,
including, without limitation, the right to exercise any remedy hereunder, are
subject to the Senior Lender’s rights under the Senior Loan Documents and the
terms and conditions of the Subordination Agreement.

 

 


            IN WITNESS WHEREOF, and in consideration of the Lender’s agreement
to lend Borrower the principal amount set forth above, Borrower has signed and
delivered this Note under seal or has caused this Note to be signed and
delivered under seal by its duly authorized representative.

 



BORROWER:

BELMONT PLACE APARTMENTS, LLC, a Delaware limited liability company

 

By:       BJP III East Coast Properties, LLC,
            a Delaware limited liability company,
            Its Managing Member

 

            By:  /s/Jay Schulman

            Name: Jay Schulman
            Its: Vice President

 